UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7252


FRANKLIN C. SMITH,

                    Plaintiff - Appellant,

             v.

CPL D.N. BEAVERS, Corporal; CPL. UZZLE, Corporal/Intel; D.A. TAYLOR,
Deputy/Intel; B.F. ROZAS, Deputy/Intel; J. VARGAS, Captain; CPL. DEVO,
Corporal; CPL. CHRISTIE, Corporal; CPL. BRYANT, Corporal,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:17-cv-00336-MSD-LRL)


Submitted: February 27, 2019                                      Decided: March 6, 2019


Before KING and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Franklin C. Smith, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC,
Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Franklin C. Smith appeals the district court’s order granting Defendants’ motion

for summary judgment in Smith’s 42 U.S.C. § 1983 (2012) action. Before addressing the

merits of Smith’s appeal, we first must be assured that we have jurisdiction. Porter v.

Zook, 803 F.3d 694, 696 (4th Cir. 2015). We may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 545-47 (1949). “Ordinarily, a district court order is not final until it has

resolved all claims as to all parties.” Porter, 803 F.3d at 696 (internal quotation marks

omitted). “Regardless of the label given a district court decision, if it appears from the

record that the district court has not adjudicated all of the issues in a case, then there is no

final order.” Id.

       While Smith’s complaint is not a model of clarity, it is entitled to liberal

interpretation. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Read in such a

light, Smith’s allegations that prison officials inflicted unnecessary and wanton pain and

suffering by intentionally placing Smith in cells with inmates who were likely to harm

him sufficiently raised an Eighth Amendment failure-to-protect claim.              Smith also

adequately alleged a claim of First Amendment retaliation in relation to filing




                                               2
grievances. * Because the district court did not rule on those claims, it “never issued a

final decision,” Porter, 803 F.3d at 699, and we lack jurisdiction over the appeal.

       Accordingly, we dismiss the appeal and remand to the district court for

consideration of Smith’s First and Eighth Amendment claims. We express no opinion on

the ultimate disposition of those claims, nor on the district court’s dismissal of Smith’s

other claims. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                           DISMISSED AND REMANDED




       *
          To be clear, the district court rejected a First Amendment retaliation claim that
Smith asserted in his motion for a temporary restraining order, in which Smith alleged
that he experienced retaliation for filing this § 1983 action. Such a claim, however, is
distinct from Smith’s claim in his complaint that Defendants retaliated against him for
filing prison grievances.


                                             3